Citation Nr: 1416429	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, including as secondary to PTSD.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran filed a notice of disagreement with respect to the denial of his claim for service connection for sinusitis, he specifically excluded that claim from his July 2010 substantive appeal.  

The Veteran testified at a hearing before the undersigned in January 2012.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  The newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for multiple gastrointestinal problems, including nausea, diarrhea, and acid reflux, as secondary to PTSD, and of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2010 statement, and January 2012 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for headaches and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed PTSD which has been causally linked by medical evidence to reported incidents of military sexual trauma (MST).

2.  Credible evidence of record supports a finding that the Veteran's reported incident of MST occurred.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

To establish entitlement to service connection for PTSD the evidence must show: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  

VA regulations allow a medical opinion to be used in corroborating an alleged PTSD stressor based on personal assault or MST.  See 38 C.F.R. § 3.304(f)(5) (2013); VA Manual M21-1, Part III, Paragraph 5.14(c); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Gallegos v. Peake, 22 Vet. App. 329, 335 (2008) (noting that alternative forms of evidence may be submitted to corroborate the Veteran's account of a personal assault stressor).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir . 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

The Veteran clearly has a current PTSD diagnosis.  VA treatment records note ongoing mental treatment beginning in December 2008, and include a diagnosis of PTSD.  The Veteran's VA psychologist has additionally provided opinions showing a diagnosis of PTSD.  Thus, the first requirement element for service connection for PTSD is satisfied.  See 38 C.F.R. § 3.304(f) (2013). 

The Veteran's PTSD claim is based on an alleged military sexual trauma.  Specifically, the Veteran has recounted an incident where a military chaplain that he had sought counsel from made sexual advances to him and appeared to attempt to accost him, after inviting him to his home.  The Veteran noted that the chaplain had a muscular build and that he believed him to be stronger than himself.  He reported feeling very troubled by the incident.

While the record does not contain contemporary evidence to corroborate the reported incident of MST, the Veteran has credibly reported receiving in-service mental health treatment sometime after the incident.  Moreover, while service records show that, as a pilot, he was grounded for medical reasons, he has maintained that he took himself off of flying status due to mental stress.  He provided a September 2011 statement from a former Air Force psychiatrist that had treated him during that time.  In the statement, the psychiatric noted that he recalled treating the Veteran but that he did not recall his diagnosis.  He further recalled that the Veteran had been directed to undergo a psychiatric evaluation after removing himself from flying status and being subsequently grounded. 

The Veteran has submitted two statements from his treating VA psychologist to support his PTSD claim.  In a July 2010 statement, the VA psychologist noted that the MST incident suffered by the Veteran resulted in deterioration of his performance.  Namely, he was taken off of flight status, was not selected to be an instructor pilot, and was passed over for promotion.  He noted that the Veteran met the diagnosis for PTSD per the DSM-IV.  The psychologist noted that the reported MST incident was credible and believable, and that his symptoms were completely consistent with the trauma experience and could not be explained by another psychiatric disorder or another traumatic experience.  

In a January 2012 statement, the VA psychologist further noted that the Veteran exhibited classic PTSD symptoms as a result of his MST incident.  The psychologist gave the opinion that the Veteran's PTSD diagnosis was a direct consequence of the MST incident.  

The VA psychologist's opinion adequately considered the Veteran's reported MST incident, his subsequent psychiatric treatment history, and attributed his PTSD to the reported MST.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that sufficient medical evidence has been submitted to link the Veteran's PTSD to his reported MST, thus satisfying the remaining elements for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

Finally, the Board also finds that there is credible supporting evidence that the Veteran's claimed in-service stressor occurred.  He has credibly reported the incidents surrounding his MST on multiple occasions, he was noted to have received a psychiatric evaluation and psychiatric treatment during service, and the VA psychologist has provided the opinion that corroborates the Veteran's contentions and determined that his report was both credible and believable.  See 38 C.F.R. § 3.304(f)(5).

Based on the foregoing, the Board finds that all required elements for service connection for PTSD have been met.  38 C.F.R. § 3.304(f).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the Veteran's headache claim, he asserts that his headaches are etiologically connected to his PTSD.  He also maintained that his VA primary care physician suggested that his headaches were linked to his PTSD related stress and anxiety.  In this regard, he specifically referenced a July 2010 entry by the primary care physician.  Records pertaining to this entry, however, have not been associated with the claims file.  Thus, remand is required to obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Veteran has not been afforded a VA examination with respect to his headache claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the duty to assist, such examination should be conducted on remand. 

Finally, the Board notes that the record indicates that the Veteran may have applied for disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of his SSA records has not been associated with the claims file.  As such, remand is also required to obtain any SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

All reasonable attempts should be made to obtain these records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain a complete copy of the Veteran's VA treatment records dated since November 2009 from the Central Texas VA Healthcare System.  

3.  Thereafter, schedule the Veteran for a VA neurological examination for his claimed headaches.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's headache disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability had its clinical onset during her active service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability was caused (in whole or in part) by service-connected PTSD.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability was aggravated (permanently made worse) by service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address lay and medical evidence of record concerning an etiological link between the Veteran's headaches and his PTSD.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


